IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,520-02


EX PARTE JAMES MATTHEW ANDERSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 41,846-D IN THE 320TH DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child and sentenced to twelve years' imprisonment. He did not appeal his conviction.
	Applicant contends that he is actually innocent and that trial counsel was ineffective. On
November 10, 2010, we remanded this application for findings of fact and conclusions of law on
Applicant's actual innocence claim. On remand, after holding a live evidentiary hearing, the trial
court concluded that Applicant had not established that he is actually innocent. We agree. Relief is
denied. Applicant's other claim is dismissed. Tex. Code Crim. Proc. art. 11.07, § 4. Accordingly,
this application is denied in part and dismissed in part.


Filed: April 6, 2011
Do not publish